Citation Nr: 0104264	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and PM


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1984 to January 
1986.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran provided testimony before a Hearing Officer at 
the RO in October 1999.  He and PM provided additional 
testimony before the undersigned Member of the Board sitting 
at the RO in November 2000; transcripts of both are in the 
file.

By rating decisions of March and July 1997 the RO denied the 
veteran's claim of service connection for attention deficit 
disorder as well as for PTSD.  His notice of disagreement was 
specifically limited to PTSD, and, therefore, service 
connection for PTSD is the only issue before the Board at 
this time.


REMAND

Extensive documentation is of record relating to the 
veteran's circumstances prior to, during and since service 
and incidents associated therewith, some of which are 
detailed in documents associated with an administrative 
review by the Naval Discharge Review Board undertaken in 
early 1990.  

There is a record of his having been sexually abused as a 
young man; there is also some documentation of his allegation 
that he was subjected to some form of unwanted sexual 
attention or molestation in 1985 while in service.  The 
veteran has since claimed that he was seen for care and 
assessments of these assaults shortly after service; records 
for such care are not in the file.

The RO initially denied the veteran's claim for service 
connection for a disorder then described as a personality 
disorder in a rating action in March 1991 on the basis that 
this was a congenital or developmental disability not subject 
to service connection.  The veteran subsequently endeavored 
to reopen his claim in 1995 for service connection for 
attention deficit disorder (ADD) and for a language and 
learning disability.  In this regard, he provided evidence 
regarding his not being able to hold a job for any length of 
time, having short term memory loss, etc.  The RO directed 
him to provided new and material evidence with regard his 
claim.  

In June 1996, the veteran and his representative thereafter 
requested consideration by RO of a claim for ADD as well as 
PTSD, based on Louisiana State Department of Education 
records.  It was at that time that the issue of inservice 
stressors was first raised, and, subsequently, additional 
clinical information solicited, including service records, 
which are now in the file.

Since then, some VA clinical information has been entered 
into the file including a VA examination report from June 
1997 in which it was felt that PTSD could not be definitely 
diagnosed, but he had a history of personality disorder.  

Some VA outpatient treatment records and several statements 
from a VA Vet Center employee who had seen the veteran over a 
period of time for mental health problems are of record.  His 
inservice stressor history was recorded, as well as post-
stressor symptoms.  With regard to Vet Center treatment, the 
VA social worker's statements, but not actual clinical 
records from that care, are in the file.  Additionally, VA 
outpatient treatment records from from September 1995 to 
March 1998 indicate that on an evaluation in March 1998, the 
examiner requested psychological testing of the veteran.  
Information as to whether or not that testing was 
accomplished and, if so, the results is not in the claims 
file.

On VA examination in June 1997 the veteran reported that he 
had been hospitalized at St. Francis Hospital for psychiatric 
treatment prior to service.  At the personal hearings, the 
veteran has delineated various care he has received including 
for a period of time from a BS, in Monroe, Louisiana, shortly 
after service and at Northeast Louisiana University in 1986 
(see transcript of hearing in November 2000, pages 6 & 7).  
Records from these sources are not in the file.  At the 
November 2000 hearing the veteran and his representative 
stated that he was to undergo neuropsychological examination 
at Pate Rehabilitation in Dallas and that that report would 
be submitted into the record.  This has not been received.

The Board would note that service connection may be granted 
for disability which is the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In the event that PTSD is in fact one of the diagnoses, the 
RO must address the issue of special provisions of pertinent 
regulations relating to PTSD due to personal assault (to 
include on the basis of aggravation), including M21-1, Part 
III, Chapter 5, Fast Letter 96-81 of July 1996 as amended, 
and relevant judicial mandates such as West v. Brown, 7 Vet. 
App. 70 (1994) and Zarycki v. Brown, 6 Vet. App. 91 (1993). 

Significantly, the Board notes that there has been a change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In addition to the reasons cited above, because of the change 
in the law brought about by the Veterans Claims Assistance 
Act of 2000, a remand in this case is advisable for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Based on the evidence of record, the requisites for assisting 
a veteran in development of all potentially relevant 
evidence, given that full development of the case may not 
have yet been accomplished and VA's obligations in that 
regard, the case is remanded for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should attempt to obtain 
records of treatment of the veteran from 
St. Francis Hospital prior to service, 
from BS, a counselor or psychologist in 
Monroe, Louisiana, in approximately 1986-
1987 and from Northeast Louisiana 
University counseling service in 
approximately 1986-1987.  The RO should 
also contact the veteran, as necessary, 
with regard to information as to the 
approximate dates of treatment at and 
location of St. Francis Hospital, the 
location of BS and any other information 
needed, along with authorization, to 
assist in locating any available records.  

3.  The RO should attempt to obtain the 
records of neuropsychology testing the 
veteran was to undergo at Pate 
Rehabilitation in November or December 
2000.

The RO should inform the veteran of any of 
the above records it has been unsuccessful 
in obtaining as provided under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).

4.  The RO should obtain clinical records 
of treatment of the veteran from the VA 
Vet Center in the 1990s and VA Medical 
Center outpatient treatment records of 
the veteran from March 1998 to the 
present, particularly to include, if 
accomplished, the psychological testing 
requested by the examiner in March 1998.

5.  The RO should then arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine the correct 
diagnosis of any psychiatric disorder 
present and specifically to determine 
whether or not the diagnostic criteria 
for PTSD are satisfied.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to the completion of 
the examination; the examiner must 
annotate the examination report in this 
regard.  

If PTSD is found, the examiner should 
express an opinion concerning the 
etiology of the disorder with regard to 
preservice or inservice stressors, 
including consideration of the 
sufficiency of the stressors.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  Any indicated special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  Prior to the examination, 
the RO must inform the veteran, in 
writing, of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding her participation in 
said examination.  38 C.F.R. § 3.655.

6.  When the above requested development 
is completed, to the extent possible, the 
RO should review the case and undertake 
additionally indicated development.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated. Stegall v. West, 11 Vet. App. 
268 (1998). 

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

